Citation Nr: 1409310	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985, with subsequent active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) service in the Minnesota Air National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Board remanded this matter in February 2010 for further development.

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is associated with the claims file.  

The record also reflects that evidence has been submitted that has not been considered by the agency of original jurisdiction (AOJ), although the Veteran's representative has waived consideration by the AOJ in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Right carpal tunnel syndrome was diagnosed in August 2005.

2.  No injury or disease was sustained or occurred during active duty, or ACDUTRA that resulted in right carpal tunnel syndrome.  

3.  No injury was sustained during INACDUTRA that resulted in right carpal tunnel syndrome.  

4.  Carpal tunnel syndrome did not increase in severity during a period of service.  


CONCLUSION OF LAW

Right carpal tunnel syndrome was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirement was accomplished in a letter sent in July 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). 

VA has also complied with its duty to assist.  All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeal has been obtained.  The Veteran's service treatment records and VA treatment records are in the claims file, as are the relevant private medical records.  

The Board notes that the Veteran indicated in May 2010 that she receives Social Security Administration (SSA) benefits.  Records of this have not been obtained, however, as there has been no indication they would be relevant.  

The Veteran was afforded a VA examination and it is adequate for a decision in this matter.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical (examination) is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

In addition to the foregoing, the Veteran has been accorded a Board hearing.  During the hearing, the Veteran's representative and the undersigned Veterans Law Judge explained the issues and asked the Veteran questions to ascertain the nature of any in-service events and symptoms.  The Veteran's representative and the Veterans Law Judge also asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate her claim.  Neither the Veteran nor her representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In having the Veteran undergo a VA compensation examination in June 2010 with July 2010 addendum opinion, there was compliance with the February 2010 remand directive.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  

The term active military service includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a);

Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or for residuals of injury incurred or aggravated during inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 C.F.R. § 3.6 (2013).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Veteran asserts that her currently-shown right carpal tunnel syndrome is attributable to duties she performed while in the Minnesota Air National Guard.  Specifically, she asserts that repetitive key boarding during active duty for training or inactive duty training periods caused a right wrist injury to progress to carpal tunnel syndrome.  

Private treatment records from Noran Neurological Clinic dated in July 1997 reflect that the Veteran had a motor vehicle accident in October 1994 and that she continued to have wrist problems.  

National Guard documents include a September 2004 private diagnosis of a right wrist sprain following a slip and fall in July 2004, which did not occur when she was performing military duty.  The Veteran was issued a temporary physical profile until October 2004, but continued to complain of right wrist pain.  She was diagnosed to have right carpal tunnel syndrome by private EMG in August 2005.  These records also reflect a military occupational specialty of information management journeyman.  

A letter from Dr. Steven L. Olmsted dated in September 2005 reflects that Dr. Olmsted opined that repetitive gripping, grasping and torqueing activities, which are required of the Veteran as a dental hygienist, are significant contributing factors to the ongoing symptoms and progression of symptoms of right carpal tunnel syndrome.  

A letter from Dr. Olmsted dated in December 2005 reflects that the Veteran underwent right carpal tunnel release in September 2005.  Dr. Olmsted opined that the Veteran's carpal tunnel syndrome was aggravated by the repetitive keyboarding she did in the National Guard.  He did not explain this conclusion or provide any chronological context.  

The Veteran underwent a VA examination in October 2006.  She reported developing wrist pain following a fall in a department store in July 2004.  Following physical examination, the examiner diagnosed carpal tunnel release, right with residual scar, but did not provide a clear discussion of its etiology. 

VA treatment records dated in May 2007 reflect that the Veteran's right wrist pain is aggravated by returning to work as a dental assistant.  

A lay statement from the Veteran's husband dated in May 2010 reflects that the Veteran has had right wrist pain for a considerable amount of time.  

The Veteran underwent another VA examination in June 2010.  The purpose of this was to explore whether a 2004 wrist injury was aggravated by subsequent periods of duty as to produce carpal tunnel syndrome.  She reported that she had a fall in a woman's department store in 2004 and sustained an injury to the right wrist.  The Veteran stated that she was diagnosed with a right wrist sprain, and that she had five to six months of physical therapy with complete resolution and healing of the wrist sprain.  She reported that carpal tunnel syndrome developed a year after the initial injury, and that she had surgery in September 2005, that helped with the numbness.  She stated that she last worked in October 2007 as a dental receptionist.  She was only able to work for three weeks before she was dismissed.  She attributed this to poor ergonomic conditions at the job with significant increased pain in the right wrist due to the lack of the employer obtaining a wireless mouse for her.  She lost no time from work during the three weeks that she was employed.  Previous to that job she worked as a dental receptionist for three weeks at a different location and was also dismissed after missing three days from work due to dizzy spells and body pain including the right wrist pain.  Previous to that, she worked as a dental assistant from April 1996 to August 2006.  She was dismissed from this job secondary to her job performance being too slow.  She reported having persistent, ongoing pain in the right hand which made it difficult to perform her job duties.  She reported that the workplace had numerous ergonomic problems and she was taking ibuprofen every day to just stay on the job in view of her body pain and headaches.  She was working part time, three days per week which allowed her to work in view of her medical condition and thus she missed a minimal amount of days from work when she was scheduled to work because she had the flexibility to make her own schedule.

Following physical examination, the examiner diagnosed carpal tunnel syndrome, status post right carpal tunnel release.  The examiner opined that the carpal tunnel syndrome was not caused by her wrist sprain following a fall, nor did the sprain undergo an increase in severity beyond its natural progression during active service from July 2004 to August 2005 so as to result in carpal tunnel syndrome.  The examiner indicated posttraumatic carpal tunnel syndrome typically develops in close proximity to the timing of the injury, which was not the case here.  Furthermore, the examiner stated that the wrist sprain was completely resolved prior to the development of carpal tunnel syndrome and physiologically, carpal tunnel syndrome involves the median nerve while a sprain involves muscles and/or tendons and not a nerve.  The examiner noted that repetitive hand work is a well-known etiologic factor resulting in carpal tunnel syndrome.  

In a July 2010 VA examination addendum opinion, the examiner added that right hand pain appears to be muscular in the thumb for reasons unclear.  

Based on a review of the evidence, the Board concludes that service connection for right carpal tunnel syndrome is not warranted.  

The analysis of this case will be briefly stated.  The Veteran was diagnosed to have right carpal tunnel syndrome in August 2005.  This was not on a period of active duty, ACDDUTRA or INACDUTRA.  Therefore, it is necessary to look for a disease or injury during active duty or ACDUTRA; or an injury during INACDUTRA to which this disability could be related.  There are none.  The next question, then, is whether right carpal tunnel syndrome was aggravated during a period of service.  

As indicated above, in December 2005, Dr. Olmstead related that the Veteran's carpal tunnel syndrome was aggravated by service.  To be aggravated by service requires the existence of the disability prior to a period of service, and then the disability undergoing an increase in severity beyond its natural progression during that service period.  Here, the vast amount of the Veteran's periods of service to which Dr. Olmstead could have referred, occurred prior to the existence of carpal tunnel syndrome in August 2005.  Therefore, it would not be possible to have carpal tunnel syndrome aggravated by that service.  After the diagnosis, she had only 4 days of service (INACDUTRA) in total prior to the date of Dr. Olmstead's letter.  (Two days in October 2005, one day in November 2005 and one day in December 2005.  See April 2006 e-mail correspondence to the Veteran from her unit's pay technician.)  Over the same period, she would have had 14 weeks of work in her civilian position as a dental hygienist performing repetitive gripping, grasping and torqueing activities.  It is implausible on its face to relate any increase in severity of carpal tunnel syndrome to the Veteran's 4 days of inactive duty during this period.  Furthermore, ameliorative surgery had been already performed in September 2005, after which the Veteran has reported her symptoms actually improved.  This is manifestly inconsistent with Dr. Olmstead's remarks.  As such, the Board accords no evidentiary weight to his comment about aggravation.  There is no other evidence indicating carpal tunnel syndrome underwent an increase in severity during a period of service.  

The Veteran's theory of entitlement appears to be that after she injured her right wrist in 2004, (outside of the context of any military service), the use of her right wrist during periods of ACDUTRA or INACDUTRA, as opposed to her use of the wrist when not on periods of ACDUTRA or INACDUTRA, caused this injury to progress to carpal tunnel syndrome.  There is no probative evidence suggesting this to be the case, and the Veteran is not shown to have any expertise as to find her assertion probative.  Furthermore, following examination for VA purposes in June 2010, the examiner specifically concluded it was unlikely the Veteran's wrist sprain progressed to carpal tunnel syndrome.  Among other things, the examiner noted the conditions are physiologically distinct.  

Given the foregoing, a basis upon which to establish service connection has not been presented and the appeal is denied.  


ORDER

Service connection for right carpal tunnel syndrome is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


